Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kel'I' & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



   CYNTHIA JILL SHAVERS,                                                     3:17-cv-02026-TC
          Plaintiff,
                                                                    ORDER FOR ATTORNEY
          v.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of$18,030.38 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.
                 t>'S,~1 ,;;,7
The attorney fee of _ _ allowed pursuant to the Equal Access to Justice Act will be refunded to

Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.




       Dated this_£_ day of _ _ _          O_cf==------'' 2019.


                                                    United States Magistrate Judge
